            Case 8:18-cv-01041-GJH Document 198 Filed 07/11/19 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


                                                  )
 ROBYN KRAVITZ, et al.,                           )
                                                  )
       Plaintiffs,                                )
                                                  )
       v.                                         )
                                                  )          Civil Action No. 18-1041-GJH
 UNITED STATES DEPARTMENT OF                      )
 COMMERCE, et al.,                                )
                                                  )
       Defendants.                                )
                                                  )
                                                  )

                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE of the entry of appearance of the undersigned Department of

Justice Attorney as an attorney to be noticed for Defendants in the above-captioned matter.

Dated: July 11, 2019                                  Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      /s/ David M. Morrell
                                                      DAVID M. MORRELL
                                                      Deputy Assistant Attorney General
                                                      CHRISTOPHER A. BATES
                                                      GLENN M. GIRDHARRY
                                                      COLIN A. KISOR
                                                      BRINTON LUCAS
                                                      CHRISTOPHER R. REIMER
                                                      DANIEL A. SCHIFFER
                                                      Attorneys
                                                      United States Department of Justice
                                                      Civil Division
                                                      950 Pennsylvania Avenue, NW, Room 3141
                                                      Washington, DC 20530
                                                      Telephone: (202) 514-3301
                                                      Email: david.m.morrell@usdoj.gov

                                                      Counsel for Defendants




                                                 1
          Case 8:18-cv-01041-GJH Document 198 Filed 07/11/19 Page 2 of 2


                                   CERTIFICATE OF SERVICE

        I certify that on July 11, 2019, I electronically filed the foregoing with the Clerk of Court by
using the CM/ECF system which will deliver a copy to all counsel of record.

                                              s/ David M. Morrell
                                              DAVID M. MORRELL
                                              United States Department of Justice
                                              Civil Division




                                                   2
